Petition unanimously granted in accordance with the memorandum, without costs, and order of enforcement entered. Memorandum: Paragraph (f) of the Commissioner’s order should be modified by limiting its duration to a two-year period. The petition should be granted and an order entered for enforcement of the Commissioner’s order as so modified. (State Division of Human Rights v. Stern, 37 A D 2d 441; Division of Human Rights v. Janica, 37 A D 2d 444.) (Application pursuant to Executive Law, § 290 to direct compliance with order.) Present — Del Vecchio, J. P., Witmer, Gabrielli, Moule and Henry, JJ.